
	

113 S501 IS: Volunteer Responder Incentive Protection Reauthorization Act of 2013
U.S. Senate
2013-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 501
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2013
			Mr. Schumer (for himself
			 and Ms. Collins) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  increase the exclusion for benefits provided to volunteer firefighters and
		  emergency medical responders.
	
	
		1.Short titleThis Act may be cited as the
			 Volunteer Responder Incentive
			 Protection Reauthorization Act of 2013.
		2.Benefits provided to
			 volunteer firefighters and emergency medical responders
			(a)Increase in
			 dollar limitation on qualified paymentsSubparagraph (B) of section 139B(c)(2) of
			 the Internal Revenue Code of 1986 is amended by striking $30 and
			 inserting $50.
			(b)ExtensionSubsection
			 (d) of section 139B of the Internal Revenue Code of 1986 is amended by striking
			 beginning after December 31, 2010. and inserting
			 “beginning—
				
					(1)after December
				31, 2010, and before January 1, 2014, or
					(2)after December
				31,
				2016.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			
